Exhibit Form 8-K aVinci Media Corporation File No. 000-17288 Press Release Source: aVinci Media Corporation Secure Alliance Holdings Corporation Changes Its Name to aVinci Media Corporation, Effects a Reverse Stock Split and Announces Closing of Merger Agreement Houston, Texas, June 6, 2008(BUSINESS WIRE) Secure Alliance Holdings Corporation (Pink Sheets: SAHC.PK) (the “Company”) is pleased to announce that it has completed the merger of its wholly owned subsidiary, SMG Utah, LC, a Utah limited liability company (“Merger Sub”), with and into Sequoia Media Group, LC, a Utah limited liability company (“Sequoia”), pursuant to that certain Agreement and Plan of Merger dated as of December 6, 2007, by and among Sequoia, the Company and Merger Sub, as amended, such that (i) Sequoia has become the surviving entity and a wholly owned subsidiary of the Company and (ii) each Sequoia membership interest automatically converted into the right to receive 0.87096285 shares of common stock, par value $.01 per share, of the Company.As a result of the merger, each member of Sequoia have become stockholders of the Company and, in the aggregate, own approximately 80% of the common stock of the Company. Prior to the merger, the Company (i) effected a 1-for-2 reverse stock split of its common stock, such that each holder of common stock received one share for each two shares they own, (ii) increased the number of authorized shares of its common stock from 100,000,000 to 250,000,000 and authorized a class of preferred stock consisting of 50,000,000 shares of $.01 par value preferred stock, (iii) changed its name to “aVinci Media Corporation”, and (iv) entered into its 2008 stock incentive plan, all of which were approved by stockholders at a special meeting of stockholders held on May 29, 2008. The Company is currently working with the OTC Bulletin Board Coordinator for NASDAQ Market Operations to obtain a new trading symbol. Upon consummation of the merger, Jerrell G. Clay, the Chief Executive Officer of the Company, and Stephen P.
